DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.


Response to Remarks
The amendments received on 01/13/2021 have been entered, considered, and an action on the merits follows.
Applicant’s arguments regarding claims 1 and 18, found on pages 10-11 of the Remarks, have been considered but are moot, because the arguments are directed to the newly amended claim language.  Amended claims 1-8, 12, 14, 16, 18-19, 24-25, 27-28, 30-33 and new claims 34-35 are being addressed for the first time on the merits in the Office Action below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 1-3, 7, 8, 12, 18, 19, 30, 31, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over over Raichart (US 20160039105 A1) in view of Park et al. (hereinafter Park; US 20160128941 A1), and Monster Gardens (hereinafter Monster; NPL: YouTube Video, TrimPro Unplugged, https://www.youtube.com/watch?v=w0X9pVmqOGk).
Regarding claims 1-3, and 8, Raichart discloses an apparatus (figure 4, element 1000) comprising:
a first planar cutter (1015) including a center and a plurality of through-holes (1012);
a second planar cutter (1014) positioned on the first planar cutter and including a center and a plurality of through-holes (1013); and
an axle passing through the center of the first planar cutter and coupled to the center of the second planar cutter, so that rotation of the axle produces rotation of the second planar cutter relative to the first planar cutter; and a motor coupled to the axle (figure 5, i.e. an axle of a motor (1017) passes through the first cutter (1015) and attaches to the second cutter (1014) for rotation thereof; paragraph 0023, i.e. second blade (1014) is rotatably connected to the motor (1017));
wherein at least the surface of one of the first planar cutter and the second planar cutter is made of a friction-reducing material (paragraph 0019, i.e. the cutters are made of stainless steel, which is a friction-reducing material).
Raichart does not disclose the first and second planar cutters are made out of non-metallic friction-reducing material. However, in the same field of endeavor, Park teaches an apparatus having blades, where the blades are entirely formed out of polyoxymethylene (POM) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the cutters of Raichart to be made out of the ultra high molecular weight polymer POM, in order to obtain durable and chemical resistant cutters (paragraph 0143).
Raichart further discloses a stationary sweeper arm having a single segment (figure 1, element 1007). Raichart does not disclose a sweeper arm having one or more segments being coupled to the second planar cutter so that the segment rotates with the second planar cutter. However, in the same field of endeavor, Monster teaches a plant trimmer (timestamp 0:11), the trimmer having a sweeper arm with three segments (0:41), each segment extending from a position at or near the center of a cutter to a position at a perimeter of a cutter (0:41, i.e. the segments extend from a center of a blade; 0:51, i.e. a blade), and each segment being coupled to a surface of the second planar cutter so that the segment rotates with the cutter (1:05, i.e. the segments are coupled to the cutter via a gearbox and a shaft) at about a ratio of 36:1 (0:32).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the stationary sweeper arm of Raichart with a rotating sweeper arm that is coupled to a rotating blade as taught by Monster, because substituting one known element for another to obtain predictable results involves only routine skill in the art, namely to provide a rotating sweeper arm to tumble the product at different rates compared to the rotation speed of the blade, KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(B).

Regarding claim 7, Raichart further discloses wherein the through-holes in the first planar cutter and the through-holes in the second planar cutter are elongated holes that extend from a circle surrounding the center to a position near the perimeter of the cutters (figure 5, i.e. the cutters (1014, 1015) have elongated openings (1012, 1013) that extend from a center of the cutters to the outer edges of the cutters).

Regarding claim 12, Raichart further discloses wherein at least two of the plurality of through-holes in the first planar cutter have different dimensions and wherein at least two of the plurality of through-holes in the second planar cutter have different dimensions (figure 5, i.e. the cutters (1014, 1015) each have two different length of elongated openings (1012, 1013)).

Regarding claims 18, 30 and 31, Raichart discloses a system (figure 2) comprising:
a trimmer (figure 4, element 1000) comprising:
a first planar cutter (1015) including a center and a plurality of through-holes (1012),
a second planar cutter (1014) positioned on the first planar cutter and including a center and a plurality of through-holes (1013), and
an axle passing through the center of the first planar cutter and coupled to the center of the second planar cutter, so that rotation of the axle produces rotation of the second planar cutter relative to the first planar cutter, wherein at least the surface of one of the first planar cutter and the second planar cutter is made of a friction-reducing material, and a motor coupled to the axle (figure 5, i.e. an axle of a motor (1017) passes through the first cutter (1015) and attaches to the second cutter (1014) for rotation thereof; paragraph 0023, i.e. second blade (1014) is rotatably connected to the motor (1017)); and

Raichart does not disclose the the first and second planar cutters are made out of non-metallic friction-reducing material. However, in the same field of endeavor, Park teaches an apparatus having blades, where the blades are entirely formed out of polyoxymethylene (POM) (paragraph 0143), which is an ultra high molecular weight polymer having resilient properties to various chemical solvents.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the cutters of Raichart to be made out of the ultra high molecular weight polymer POM, in order to obtain durable and chemical resistant cutters (paragraph 0143).
Raichart further discloses a stationary sweeper arm having a single segment (figure 1, element 1007). Raichart does not disclose a sweeper arm having one or more segments being coupled to the second planar cutter so that the segment rotates with the second planar cutter. However, in the same field of endeavor, Monster teaches a plant trimmer (timestamp 0:11), the trimmer having a sweeper arm with three segments (0:41), each segment extending from a position at or near the center of a cutter to a position at a perimeter of a cutter (0:41, i.e. the segments extend from a center of a blade; 0:51, i.e. a blade), and each segment being coupled to a surface of the second planar cutter so that the segment rotates with the cutter (1:05, i.e. the segments are coupled to the cutter via a gearbox and a shaft) at about a ratio of 36:1 (0:32).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the stationary sweeper arm of Raichart with a rotating sweeper arm that is coupled to a rotating blade as taught by Monster, because substituting one known element for another to obtain predictable results involves only KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(B).

Regarding claim 19, Raichart further discloses a user interface coupled to the controller (figure 5, i.e. a panel (1008) containing a user interface having input dials and buttons).

Regarding claim 33, Raichart further discloses wherein the through-holes in the first planar cutter and the through-holes in the second planar cutter are elongated holes that extend from a circle surrounding the center to a position near the perimeter of the cutters (figure 5, i.e. the cutters (1014, 1015) have elongated openings (1012, 1013) that extend from a center of the cutters to the outer edges of the cutters).

Regarding claims 34 and 35, Monster further teaches wherein the one or more segments of the sweeper arm include two or more segments that are regularly angularly spaced (timestamp 0:41, i.e. three segments that are radially, angularly spaced apart).

Claims 4, 5, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Raichart in view of Park, Monster, and Dey et al. (hereinafter Dey; US 10295990 B1).
Regarding claims 4 and 5, the combination of Raichart, Park, and Monster teach the invention substantially as claimed, except for a clutch coupled to the axle of the motor. However, in the same field of endeavor, Day teaches an apparatus having a motor coupled to a clutch (column 27, lines 15-18, i.e. a power tool has a clutch; figure 6, i.e. the clutch (602) is located between the motor and output shaft of the power tool), wherein the clutch allows the disengagement of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the axle of Raichart’s motor to include the clutch ring as taught by Dey, in order to prevent torque overshoot during the operation of the apparatus (column 27, line 64 to column 28, line 10).

Regarding claims 24 and 25, the combination of Raichart, Park, and Monster teach the invention substantially as claimed, except for a clutch controlled by the controller and coupled to the axle of the motor. However, in the same field of endeavor, Day teaches an apparatus having a motor coupled to a clutch (column 27, lines 15-18, i.e. a power tool has a clutch; figure 6, i.e. the clutch (602) is located between the motor and output shaft of the power tool), wherein the clutch is controlled by a controller that allows the disengagement of the motor when a torque of the motor exceeds a predetermined value by a user (column 27, lines 32-41 and lines 53-55, i.e. a user predetermines a maximum torque setting via the controller, where the clutch starts clutching and disengaging the output shaft from the motor).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the controller and the axle of Raichart’s motor to include the clutch ring controlled by a controller as taught by Dey, in order to prevent torque overshoot during the operation of the apparatus (column 27, line 64 to column 28, line 10).

Claims 6, 14, 16, 27, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Raichart in view of Park, Monster, and Black et al. (hereinafter Black; US 20150027096 A1).
Regarding claims 6 and 32, Raichart discloses wherein at least part of an edge of at least one through-hole in one of the first and second planar cutters has a sharp edge (paragraph 0023, i.e. the cutter openings (1012, 1013) are sharpened). Raichart is silent on the sharp edges being produced via beveled edges. However, in the same field of endeavor, Black teaches an apparatus having cutters, where the sharp edges of the cutter openings are created via beveled edges (paragraph 0009).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the openings of Raichart’s cutters to include beveled edges, in order to create an eased edge, which facilitates the proper trimming of plant products (paragraphs 0009 and 0066).

Regarding claims 14, 16, 27, and 28, Raichart discloses a housing containing the first and second cutters (figure 6, the cutters (1014, 1015) are contained inside a housing (1002)). Raichart also discloses the housing having curved lower interior inserts resembling half a drum, where a curved sidewall of the inserts coincide with the outer edges of the cutters (figures 3 and 6 as annotated below). Raichart does not explicitly disclose a full drum surrounding the cutters, where the central axes of the cutters coincide with the center axis of the full drum. However, in the same field of endeavor, Black teaches an apparatus having a full drum surrounding a cutter, where a sidewall of the drum coincides with a perimeter of the cutter, and the central axis of the cutter coincides with the central axis of the drum (figure 4, i.e. a drum (12) surrounds a cutter (140), where the cutter and drum central axes coincide, and the perimeter of the cutter coincides with a sidewall of the drum).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(B). 

    PNG
    media_image1.png
    563
    1076
    media_image1.png
    Greyscale

Annotated Figures 3 and 6 of Raichart.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725